Mr. Justice Gridley delivered the opinion of the court. 4. Brokers, § 12*—when contracts of unlicensed brokers not invalid. Where a contract for the payment of a commission for the exchange of real estate is made in another State (Michigan), a city ordinance making it unlawful for a person to act in the capacity of a broker in a city within the State (Illinois) has no application such as to render the contract invalid. 5. Bills and notes, § 240*—what constitutes a bona fide purchaser. In a suit to foreclose a trust deed executed to secure a note given in payment for procuring the exchange of real estate, the evidence is held to show that complainant took the note, after inquiry, without notice of any defenses. 6. Brokers, § 62*—when agreement to divide commissions not invalid. In a suit to foreclose a trust deed executed to secure a note given in payment of the brokers’ commissions, the evidence is held to show that the makers knew of the agreement between the brokers to pool or divide commissions received from their respective customers.